Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    PNG
    media_image1.png
    407
    873
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    514
    866
    media_image2.png
    Greyscale
 


    PNG
    media_image3.png
    600
    850
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    229
    873
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    825
    814
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    930
    875
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    307
    538
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    282
    500
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    485
    885
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    349
    870
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    485
    855
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    301
    879
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    942
    880
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    232
    850
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    133
    879
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    457
    874
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    209
    887
    media_image17.png
    Greyscale



    PNG
    media_image18.png
    249
    869
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    580
    873
    media_image19.png
    Greyscale



    PNG
    media_image20.png
    169
    627
    media_image20.png
    Greyscale



    PNG
    media_image21.png
    386
    606
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    549
    871
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    296
    875
    media_image23.png
    Greyscale


Action is FINAL on First Action
This is a continuation of applicant's earlier Application No. 17/688616.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  The pending claims are the same claims as those presented on 7/28/2020 in the parent application 16/941364 and were rejected over the same grounds as applied here.  Had the pending claims been filed in response to the non-final Office action mailed 9/13/2021, the rejections made here now could have been made final at that time.  The grounds of rejection made here are therefore not new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).1  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152


    
        
            
        
            
    

    
        1
    PNG
    media_image24.png
    370
    923
    media_image24.png
    Greyscale